



EXHIBIT 10




    


FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This is the First Amendment (the “Amendment”) to the Employment Agreement (the
“Agreement”), effective November 5, 2012, between Crown Holdings, Inc. (the
“Company”) and Jozef Salaerts (the “Executive”). Capitalized terms not defined
herein shall have the meanings set forth in the Agreement.
WHEREAS, the Executive will retire from the Company effective April 30, 2016;
and
WHEREAS, the Company has agreed to the continued vesting of certain equity
grants previously made to the Executive and the Executive has agreed to extend
the period during which the Executive is prohibited from competing with the
Company.
NOW THEREFORE, in accordance with Section 11 of the Agreement and in
consideration of the promises and the mutual covenants contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged and intending to be legally bound hereby, the parties agree as
follows:
1.A new Section 4.10 is hereby added to the Agreement to read as follows:


“4.10 Continued Vesting of Equity-Based Awards. Notwithstanding the terms of the
equity-based awards set forth on Schedule A to this Agreement (the “Awards”),
and notwithstanding the termination of the Executive’s employment with the
Company, the Awards shall continue to vest in the normal course on the dates
specified in such Awards and subject to the performance criteria set forth
therein.”
2.
Section 8 of the Agreement is hereby amended and restated in its entirety to
read as follows:



“Noncompetition. By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the continued vesting of certain
equity grants provided for in Section 4.10, and further in consideration of the
Executive’s exposure to the proprietary information of the Company, the
Executive agrees, unless the Executive requests in writing to the Board, and is
thereafter authorized in writing to do so by the Board, that (a) during his
employment under this Agreement, and (b) thereafter until December 31, 2018, the
Executive shall not directly or indirectly, own, manage, operate, join, control
or participate in the ownership, management, operation or control of, or be
employed by, or provide consulting services to, or otherwise be connected in any
manner with any business whose operations include metal packaging and which is
doing business in any country in which the Company or any of its affiliates do
business, including without limitation as a consultant or advisor with respect
to the metal packaging business for any investment bank or advisory firm
providing services to any purchaser, owner or investor or potential purchaser,
owner or investor, with respect to any such business. Notwithstanding the
foregoing, the Executive shall not be prohibited





--------------------------------------------------------------------------------






during the non-competition period described above from being a passive investor
where he owns not more than five percent of the issued and outstanding capital
stock of any publicly-held company. The Executive further agrees that during
said period, the Executive shall not, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee of the Company to terminate
employment with the Company or hire any employee of the Company.”
Other than as modified by this Amendment, the Agreement is ratified and affirmed
in all respects, and shall remain in full force and effect subject to the terms
thereof.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of April 30, 2016.
 
Crown Holdings, Inc.
 
 
 
/s/ Timothy J. Donahue
 
Timothy J. Donahue
 
President and Chief Executive Officer
 
 
 
 
 
Executive
 
 
 
/s/ Jozef Salaerts
 
Jozef Salaerts











































- 2 -





--------------------------------------------------------------------------------








Schedule A


Equity-Based Awards


Restricted Stock




Time-Based
 
 
 
January 3, 2014 Award
1,600 shares
vesting date
January 3, 2017
January 6, 2015 Award
1,496 shares
vesting date
January 6, 2017
January 5, 2015 Award
1,496 shares
vesting date
January 5, 2018







Performance-Based
 
 
 
January 3, 2014 Award
8,807 shares
vesting date
January 3, 2017
January 6, 2015 Award
8,607 shares
vesting date
January 6, 2018






